Title: To George Washington from Robert Dinwiddie, 1 June 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
[Williamsburg] June 1st 1757

Yours of the 24th May I received, Serjt Fent has given a pretty good Accott of his remarks at Fort Du Quesne &ca & appears to be a well behav’d Man—I’m sorry to acquaint You that the Bill for Supplies was rejected by the Councill but the Ho: of Burgesses are prepairing another which I hope will have a better Fate, they propose augmenting the forces, but ’till they vote Suplies nothing can be done. I shall then consider on what You wrote about Voluntiers—I hope Mr Atkin is with You long before this & that he will pacify the clamorous, avaritious Demands of the Cherokees—I was surpris’d the Lieutts ordered by me did not come with the Detatchment, Steenburgan—was afraid of being arested, I therefore order’d Lieut. Stewart to go, as the Man of Warr waited for them & they cou’d not be delayed—Im sorry Colo. Stephen has given any of the regimental Stores to the Indians without Orders, he must answer for them; He lost 12 Men on the March, they deserted & I’ve

reason to think was by Carelesness, & brought a great No. of Women & Children, I ordered 6 Women to a Company, but I believe he has exceeded that No. on his Embarkation—Colo. Bouquet was here, & examining the No. of Batmen allowed to each Company in the Royal Americans, he assur’d me there are but two to each Company, & on Musters &ca they’re obliged to appear in the Ranks, that Colo. Stanwix has no more allowed him, & undoubtedly you inform’d yourself of this at Philada. As this is the Case surely Colo. Washington won’t expect more than Colo. Stanwix, & surely it was your Duty to inform me of this, & conform your Regimt to the Allowances given the Americans, & pray how shall I appear to Lord Loudoun on my Report of our Regimt, when so widely different from that he commands, its true I settled it otherways wth You when here being ignorant of the Allowances given of Bat Men. But now as I am properly inform’d thereof, You are only to allow two Batmen to a Company, & two to yourself, if You have a Livery Servt he may be allowed Provisions with the Soldiery—You may observe that I take his Majestys Regulars for a Precedent, to our Provincial forces, & You know the Clamour of the People in regard to the vast Expence, & it’s your Duty as well as mine, to make all prudent Savings. I rema. with Respect Sr yr humble Servant
